                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 18-00312-CR-W-DGK
                                                 )
 JUANITA WROTEN,                                 )
                                                 )
                               Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 24, 2018, the Grand Jury returned a one-count Indictment
charging that beginning on or about May 3, 1999, and continuing through on or about October 3,
2013, the Defendant, Juanita Wroten, did knowingly and willfully steal, purloin, and convert to
her own use, money of the United States and a department and agency thereof, whose value
exceeded $1,000.00, that is, Title II Program benefits of approximately $135,892.00, to which she
was not entitled.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Courtney R Pratten and Paul S. Becker
           Case Agent: Agent Don Krohn of the Social Security Administration
     Defense: Robert Glen Kuchar and Mark Ermine
           Investigator: Mark Wolpink

OUTSTANDING MOTIONS: No outstanding motions.


TRIAL WITNESSES:
     Government: 3 with stipulations; 5 without stipulations
     Defendant: 1 witness, including the Defendant

TRIAL EXHIBITS:
     Government: approximately no more than 10 exhibits
     Defendant: approximately no more than 5 exhibits

DEFENSES: General denial
POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 days total
     Government’s case including jury selection: 1 ½ days
     Defendant: ½ day

STIPULATIONS: None at this time, but the Government will be proposing stipulations to the
defense in the near future.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: (none filed) Due on or before March 3, 2020.
             Defendant: (none filed) Due on or before March 3, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before March 11, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before March 11, 2020.


TRIAL SETTING: Criminal jury trial docket set for March 16, 2020.

       Please note: Defense counsel requests the second week as he is out of town the first week.
       The Government has no objection to the request. The Defendant is currently on dialysis
       and receives dialysis on Tuesdays and Thursdays.


       IT IS SO ORDERED




                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
